Citation Nr: 1812375	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to low back disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a left hip disorder.

7.  Entitlement to service connection for hallux limitus.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that while the Veteran limited his appeal to the issues on the title page, excluding bilateral hearing loss, he has continued to submit evidence in support of his claim for this disability.  Accordingly, the Board will accept jurisdiction on this matter.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus,  right shoulder disorder, right and left knee disorders, right and left hip disorders, and hallux limitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative disease of the lumbar spine is due to injury superimposed upon his congenital scoliosis during service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine are met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for a low back disorder.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. With respect to the current appeal, that list includes arthritis.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. VA considers such conditions to be part of a life-long defect and normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990). 

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990). 

VA's General Counsel explained that the definition that indicated that diseases were capable of improving or deteriorating whereas defects were stationary in nature was essentially valid and helped to clarify the differences between the terms.  Id.  Determining if a Veteran's disability is congenital defect or disease is a medical question.  Id.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In various written statements, the Veteran reported that he had always walked with an abnormal gait, which his drill sergeant referred to as "slow footed."  He indicated that his feet pointed out in different directions when he walked or ran.  He has expressed his belief that his duties as a soldier aggravated his condition and led to the present back problems.  He also submitted a statement from a childhood neighbor who described the Veteran's gait as abnormal as well as a picture of himself as a child showing him standing with his toes pointed outward.

The Veteran's service treatment records do not identify any specific abnormalities with respect to lumbar spine.  However, it was noted that the Veteran had some (minimal) difficulty in squat and balance.  No complaints or treatment with respect to the back were noted in service.  On discharge examination in April 1978, the spine was noted to be normal.

Post-service VA treatment records dated in 2012 reflect that the Veteran endorsed back pain.  The Veteran underwent CT scan related to a complaint of diverticulitis in September 2012, which revealed an incidental finding of facet proliferative changes of the lower lumbar spine, severe, particularly at L4-L5.  Lumbar spine MRI in October 2012 revealed significant spinal canal stenosis at L4-L5.

On VA examination in June 2013, the Veteran reported that he had lived with back problems as long as he could recall.  He had central low back pain which radiated down into the buttocks and through the thighs, into the knees.  He indicated that, prior to service, his back condition was noticeable but tolerable; however, he noticed worsening symptoms during service.  He also became aware that his hips and knees seemed to be bothering him.  The marching, running and carrying of a radio that weighed at least 40 pounds contributed to aggravating this pre-existing condition.  His primary duty during service was as a radio operator and Morse Code interceptor, and therefore he was responsible for carrying the radio and his rifle.

After interview, review of the record and physical examination, the examiner diagnosed degenerative disc disease.  She opined that the claimed disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond the natural progression by an in-service injury, event, or illness.

However, the examiner also noted that the Veteran had a life-long problem with his back stemming from his childhood and that the Veteran showed him a picture of himself from childhood where his stance was abnormal with his feet rotated outward.  He always recalled some back problems in his life but stated that his activities in service exacerbated his already underlying problems.  The examiner noted that he had clear evidence on physical examination of scoliosis and a tilted pelvis.  She indicated that this condition along, whether symptomatic or asymptomatic prior to service, predisposed the Veteran to injury to the affected area, particularly with the physical requirements of his service.

The report of medical examination on service entrance noted that the Veteran had some difficulty in squat and balance, though the spine was identified as normal.  However, the examiner still opined that the Veteran had congenital scoliosis which was not detected on his military exams, as it was a disorder commonly missed unless it was severe.  She determined that the problems related to squat and balance noted on exam were most likely sequelae from his scoliosis and/or his hip problems.  The examiner indicated that the Veteran's back condition was aggravated as a result of his activities while in service.

In this case, the record reflects current diagnosis of degenerative disc disease.  While there is no indication of sciolosis at entry or medical records documenting scoliosis prior to service and aggravated therein, the Board finds that the evidence is sufficient to establish that the Veteran has congenital scoliosis that was aggravated by superimposed injury in service.  In so finding, the Board observes the conclusions of the 2013 VA examiner, who after review of the claims file, interview of the Veteran, and physical examination, determined that the Veteran's congenital scoliosis was aggravated by events in-service due to strain from duties such as marching and carrying heavy objects.  There is no opinion to the contrary.

The Board accordingly finds that degenerative disease of the lumbar spine is due to injury superimposed upon his congenital scoliosis during service.  Therefore, service connection for a low back disorder, diagnosed as degenerative disc disease, is warranted.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.



REMAND

Although the Board regrets the additional delay, upon review of the claims file, the Board believes that additional development on the remaining claims is warranted.

Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus are related to in-service noise exposure.  The Veteran indicated that he was exposed through weapons fire in basic training and by service as a crypto Morse operator, which entailed wearing headsets and listening to the radio.

There are specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's service treatment records include no complaint, finding or diagnosis with respect to the claimed hearing loss or tinnitus.  While the Veteran expressed that he felt that he had a slight decreased in hearing due to his job description at discharge, audiometric findings did not confirm a hearing loss disability for VA purposes.  On audiological evaluation at discharge, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
5
LEFT
25
5
15
15
10

Mild low frequency hearing loss was indicated.

A January 2011 private audiology report notes the audiologist findings of left and right ear very high frequency hearing loss.  Tinnitus was matched to the 6,000 Hertz range in the left ear.  No accompanying audiometric findings were included in the report.  The audiologist noted that veterans or individuals who were required to wear headsets with chronic radio signals including tone bursts, such as the Veteran, suffer from high frequency hearing loss.  This may also be accompanied by tinnitus.

The Veteran was afforded a VA examination in April 2011, at which time a hearing loss disability for VA purposes for either ear was not indicated.  The examiner found it less likely than not that the Veteran's hearing loss was caused by or a result of service, given that hearing was normal on examination for VA purposes.  The examiner also concluded that it was less likely than not that the Veteran's tinnitus was due to service.

However, since that examination, the Veteran has submitted copies of VA treatment records with audiometric findings that do confirm hearing loss disability for VA purposes.

The Board also notes that the Veteran submitted a statement dated in January 2018 indicating that his VA audiologist told him at the most recent interview that month that his tinnitus would have been caused by service. However, he only submitted audiometric findings without the accompanying audiologist report.

Given the foregoing, the Board believes that the Veteran should be afforded another examination to determine the nature and etiology of the claimed bilateral hearing loss and tinnitus disabilities.  In addition, updated VA treatment records, to include the full January 2018 audiology report, should be obtained.

Hips, Knees, and Hallux Limitus

As indicated above, the Veteran reported that he had always walked with an abnormal gait, which his drill sergeant referred to as "slow footed."  His feet pointed out in different directions when he walked or ran.  He has expressed his belief that his duties as a soldier aggravated his condition and led to the present problems of the hips, knees, and feet that he suffers from currently.  He also submitted a statement from a childhood neighbor who described the Veteran's gait as abnormal, as well as a picture of himself as a child showing him standing with his toes pointed outward.

The Veteran's service treatment records do not note any specific abnormalities with respect to the lower extremities or feet at service entrance.  However, it was noted that the Veteran had some (minimal) difficulty in squat and balance.  No complaints or treatment with respect to the lower extremities were noted in service.  On discharge examination in April 1978, full range of motion, good strength and tone, and good sensory and motor function of the lower extremities with a normal gait was indicated.

Post-service VA treatment records dated from 2011 reflect complaint of knee, foot, and hip pain. 

In July 2011, it was noted that the Veteran walked with an extremely externally rotated gait of the bilateral lower extremities, approximately 70 degrees bilaterally.  He tended to roll off of the medial aspect of his foot and right high on the ball of his foot during the mid to end stage stance.  Range of motion limitation of the hip internal rotation, great toe dorsiflexion with functional hallux limitus over pronation from his subtalar joint neutral position was indicated.

In July 2012, report of knee pain and foot pain improved with arch supports was noted.  The Veteran reported that his pain had worsened with his military experiences, particularly running and marching.  On examination, the feet were externally rotated.  When asked to bring his feet in so that they were parallel, he experienced pain in both hips and in the back.  The knees appeared normal with full range of motion and no crepitus.  There was flattening of the bilateral arches of the feet with internal tilting midfoot.  He was assessed with bilateral hip pain due to congenitally externally rotated hips.  The treated physician noted that the knees were particularly vulnerable with hip deformities.

A July 2012 x-ray of the knees was unremarkable.

In a June 2012 email correspondence, a VA physical therapist noted that with the Veteran's limitations in internal hip rotation and ankle dorsiflexion, it caused him to turn his entire leg toward the outside  This in turn caused him to pass over the inside of his big toe when he stepped forward, and put more weight on the big toe side of the foot, contributing to flattening of the arch and increased stretch on the plantar fascia, with limits on how much his big toe could bend up when he strode forward (functional hallux limitus).  

A June 2014 physical therapy consultation from the same VA physical therapist as the June 2012 email correspondence contains a lengthy and detailed history of the Veteran's reported gait abnormalities and musculoskeletal problems.  The treating physical therapist indicated that, with the significant lack of hip internal rotation, which the Veteran indicated had existed prior to service, she suspected that activities that involved increased ground reaction force such as running, especially if carrying a weight on his back or shoulders, would significantly accentuate his gait abnormalities and repetitive use injuries such as patellofemoral pain, greater trochanter pain issues, osteoarthritis, over-pronartory foot type and functional hallux limitus eventually progressing to the current hallux limitus.

The physical therapist indicated that the Veteran was concerned that with the abnormal mechanics he had always had, the repeated running and rucksack carrying in the military could have accentuated his symptoms.  She indicated that with increased group reaction force with this type of activity and such poor mechanics, especially with his limitations in hip internal rotation, it could lead to plantar fascial and foot pain issues.

The Board again notes that congenital or developmental abnormalities are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Moreover, additional laws and regulations apply, when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Given the foregoing, the Board finds that the evidence of record is insufficient to determine which, if any, of the claimed disorders are congenital in nature, and if so, whether they were aggravated by superimposed disease or injury, or whether they preexisted service and were aggravated therein.  Accordingly, medical examination with opinions based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale would be helpful in resolving the claims for service connection.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Right Shoulder

A March 2007 private psychiatric report reflects that the Veteran indicated that he had a torn rotator cuff and that he lived with the tear.

VA treatment reports include a December 2011 x-ray and MRI, which revealed osteoarthritis in the glenohumeral joint and acromioclavicular joint, tendinosis/partial tear of the supraspinatus/infraspinatus tendons, and at least one large loose body in the subcoracoid recess.

2011 VA treatment records reflect that the Veteran partially tore his rotator cuff in 1993.  He had since continued to lose significant range of motion.

A June 2014 VA treatment report notes that the Veteran had shoulder pain secondary to the abnormal biomechanics from his lower extremity and back issues.  An assessment of shoulder pain probably related to back/leg issues was indicated.

The Veteran has not been afforded an examination to determine the nature and etiology of the claimed right shoulder disorder.  Given that the record reflects right shoulder disability related to the now-service connected back disorder , medical examination with opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale would be helpful in resolving the claim for service connection.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, to specifically include updated VA treatment record and the January 2018 audiology report.

2.  The AOJ should also refer the electronic claims file to an appropriate medical professional for examination pertaining to the claimed bilateral hearing loss and tinnitus.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify whether the Veteran has a hearing loss disability and tinnitus.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current hearing loss disability and/or tinnitus was incurred in service or are otherwise medically related to service, to include noise exposure therein.  The examiner should consider and address the January 2011 private audiology report.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3. Schedule the Veteran for a VA examination(s) to determine the nature and etiology of the claimed bilateral hip, bilateral knee, and hallux limitus disorders. Any indicated tests should be accomplished. The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history regarding his hip, leg, and foot symptoms, to include any gait abnormalities.

The examiner should identify all right and/or left knee, hip and foot disability(ies).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hip, knee, or foot disorder (1) is due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury; or, (2) clearly and unmistakably existed prior to any period active service, and if so, whether there was an increase in the disability during service; or, (3) is otherwise related to or had its onset in service.  In providing the requested opinions, the examiner is asked to consider and review the service entrance examination noting balance difficulties, the Veteran's report of gait abnormalities since birth, and the June 2014 physical therapy report discussing the Veteran's longstanding gait abnormalities and the impact of in-service duties leading to further joint problems.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right shoulder disorder.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history.

The examiner should identify all any right shoulder disorder(s).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disorder (1) first manifest in service or within one year of discharge thereof, or is otherwise medically related to service, or (2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include a low back disorder.

In providing the requested opinion, the examiner is asked to consider and address the June 2014 VA treatment report noting that the Veteran had shoulder pain secondary to the abnormal biomechanics from his lower extremity and back issues.  

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claim remains denied, the Veteran and his represenatative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs80
38 C.F.R. § 

